DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Claims 1-10 and 20-26 are under consideration.
Claim Objections
Claim 25 is objected to because of the following informalities:  The word ‘protest’ is apparently a misspelling of “protist”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013033310 (of record), as evidenced by Duez et al., Gastronenterology 2008, 135:689-698 (of record) and Ramakrishnan et al., Mol. Cell. Biol. 2014 34:1208-1220 (of record).
Claim 20 is drawn to a method that recites only one step: administering a compound that inhibits the action of REV-ERB to a patient. The preamble of claim 20 sets forth the intended outcome of increasing the number of NK cells in a patient in need thereof. The population of patients in need of increasing the number of NK cells includes cancer patients, as recited in claim 24. WO 2013033310 teaches treatment of cancer by administering an antagonist of REV-ERB (Abstract; paragraph bridging pages 30-31, claim 20). An exemplary antagonist of REV-ERB is SR8278 (Fig. 10), which is recited in instant claim 26. Applicant's assertions of an intended result (“increasing the number of NK cells” in claim 20  and “increases E4bp4 expression” in claim 23) do not distinguish the claimed method over prior art that teaches administration of the same class of compounds to the same patients. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Increasing E4bp4 expression is an inherent outcome of decreasing REV-ERB activity, as evidenced by Duez et al., Gastronenterology 2008, 135:689-698 (see Abstract) and Ramakrishnan et al., Mol. Cell. Biol. 2014 34:1208-1220 (see p. 1212, left column). Thus, WO 2013033310 teaches the method of claims 20, 23, 24, and 26.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013033310 as applied to claims 20, 23, 24, and 26 above, and further in view of US 20180280372 (Moley).
As noted above, WO 2013033310 teaches treatment of cancer by administering an antagonist of REV-ERB. WO 2013033310 teaches that an exemplary antagonist of REV-ERB, SR8278, was observed to increase transcription from the IL-17 promoter (Fig. 10). 
Moley lists ARN5187 (recited in instant claim 26) as an autophagy inhibiting agent [0074] and teaches that autophagy inhibitors can be used for treating cancer and infectious diseases [0079]. Thus, while neither WO 2013033310 nor Moley teaches any direct effect of antagonists of REV-ERB on NK cells, they nevertheless provide motivation to use antagonists of REV-ERB to treat cancer or infectious diseases. Having once determined to administer an antagonist of REV-ERB, it would be obvious for one of skill in the art to combine the treatment with another form of treatment directed to the same condition, as in claims 21 and 22.
Conclusion
Claims 20-26 are rejected.
Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647